                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

KENNETH TIPLER,

               Plaintiff,

       v.                                              Case No. 3:18-cv-01753-JPG-DGW

BEN CANEVARI and VIVINT HOME
SECURITY,

               Defendants.

                               MEMORANDUM AND ORDER

J. PHIL GILBERT, DISTRICT JUDGE

       Plaintiff Kenneth Tipler says that defendant Vivint Home Security and its employee, Ben

Canevari, committed fraud, deceptive business practices, and both intentional and negligent

inflictions of emotional distress against Tipler when the defendants lied about merging with

another home security company, and then continued to bill Tipler and his wife even after they

cancelled the account. This case began in state court, but the defendants removed it here pursuant

to 28 U.S.C. § 1441(b) on a theory of diversity jurisdiction. (ECF No. 1.) The defendants then

filed a motion to dismiss for failure to state a claim pursuant to Federal Rule of Civil Procedure

12(b)(6). (ECF No. 9.)

       Tipler’s response to that motion was due by November 1, 2018. SDIL–LR 7.1(c)(1). But

he never filed one. That failure to respond constitutes a waiver of his claims. Alioto v. Town of

Lisbon, 651 F.3d 715, 720–21 (7th Cir. 2011); Bonte v. U.S. Bank, N.A., 624 F.3d 461, 466 (7th

Cir. 2010); Wojtas v. Capital Guardian Tr. Co., 477 F.3d 924, 926 (7th Cir. 2007); SDIL–LR

7.1(g). The Court accordingly will GRANT the defendants’ motion to dismiss (ECF No. 9),

DISMISS this case WITH PREJUDICE, and DIRECT the Clerk of Court to enter judgment

accordingly.
                                                1
IT IS SO ORDERED.

DATED: NOVEMBER 8, 2018

                          s/ J. Phil Gilbert
                          J. PHIL GILBERT
                          DISTRICT JUDGE




                            2
